DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 5/26/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2013/0098796), and further in view of Hosoe (US 2012/0295169).
As to claim 1, Sun discloses a cathode configured to use oxygen as a cathode active material ([0006], a lithium air battery; thus using oxygen as a cathode active material), the cathode ([0006], positive electrode; and throughout) comprising: a conductive layer comprising an electronic conductor ([0006], positive electrode including a current collector; current collectors are electronic conductors; [0021]), wherein the conductive layer is free of pores ([0022], the current collector may have the shape of a foil or sheet). 

As to claim 2, modified Sun discloses wherein, the electronic conductor has a lithium ion conductivity ([0006], [0021] and [0022]; Sun, as the current collector is collecting current within a lithium air battery the current collector has a lithium ion conductivity). 
As to claim 3, modified Sun discloses wherein, the electronic conductor has an electronic conductivity of about 1.0x10-4 S/cm or greater ([0006], [0021] and [0022]; Sun, the current collector is made of aluminum, nickel, iron titanium or stainless steel, these are the same materials used within the instant specification [0058], thus the same material would have the same properties see MPEP 2112). 
As to claim 4, modified Sun discloses wherein, the electronic conductor has an ionic conductivity of about 1.0x10-4
As to claim 5, modified Sun discloses wherein, the electronic conductor comprises a metal, a metal oxide, and a mixture thereof ([0006], [0021] and [0022]; Sun, the current collector is made of aluminum, nickel, iron titanium or stainless steel). 
As to claim 6, modified Sun discloses wherein, the electronic conductor comprises at least one of Ni, Pd, Pb, Fe, Ir, Co, Rh, Mn, Cr, Ru, Re, Sn, V, Ge, W, Zr, Ti, Mo, Hf, U, Nb, Th, Ta, Bi, Na, K, Rb, Cs, Ca, Sr, Ba, Y, La, Ce, Pr, Nd, Pm, Sm, Gd, Tb, Dy, Ho, Er, Mg, Al, Si, Sc, Zn, Ga, Rb, Ag, Cd, In, Sb, Pt, Au, or Pb, and oxides thereof ([0006], [0021] and [0022]; Sun, the current collector is made of aluminum, nickel, iron titanium or stainless steel). 
As to claim 9, modified Sun discloses further comprising at least one of Li2O2, LiOH, Li2CO3, or Li2O on a surface of the conductive layer ([0006], the positive electrode includes a current collector and including a positive electrode active material… the positive electrode active material includes Li2O2, LiOH, or Li2O; Sun, also see [0021]-[0024]; Sun). 
As to claim 10, Sun discloses a lithium-air battery ([0006], and throughout) comprising: an anode comprising lithium or a lithium alloy ([0006], and throughout); a solid electrolyte on the anode ([0050], the electrolyte may be a solid electrolyte; [0020] for orientation); and a cathode on the solid electrolyte ([0006] and [0020]), the cathode configured to use oxygen as a cathode active material ([0006], a lithium air battery; thus using oxygen as a cathode active material), the cathode ([0006], positive electrode; and throughout) comprising a conductive layer comprising an electronic conductor ([0006], positive electrode including a current collector; current collectors are electronic conductors; [0021]), wherein the conductive layer is free of pores ([0022], the current collector may have the shape of a foil or sheet).  

As to claim 11, modified Sun does not specifically state, the electronic conductor is disposed on an entire surface of the solid electrolyte. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the electronic conductor cover and thus be disposed on an entire surface of the solid electrolyte as a mere change in size or portion (see MPEP 2144.04 IV).  EXAMINER NOTE: disposed means to put in place does not require direct contact.  
As to claim 12, modified Sun discloses further comprising discharge products comprising at least one of Li2O2, LiOH, Li2CO3, or Li2O ([0006], the positive electrode includes a current collector and including a positive electrode active material… the positive electrode active material includes Li2O2, LiOH, or Li2O; Sun, also see [0021]-[0024]; Sun). 
As to claim 13, modified Sun is silent to wherein, an area of the surface of the cathode on which the discharge product is disposed is about 90 percent to 100 percent of a total surface area of the cathode. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the discharge product disposed 
As to claim 14, modified Sun does not specifically state wherein, after discharge and charging the lithium-air battery, a discharge product is not present on a surface of the cathode. However, Sun discloses the positive electrode includes a current collector and including a positive electrode active material… the positive electrode active material includes Li2O2, LiOH, or Li2O ([0006] and [0021]-[0024]; Sun). These are the same materials as the instant claimed invention discharge product (see claim 12 above, and claims 15 and 16 below). Therefore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 15, modified Sun discloses wherein, the discharge product comprises at least one of a lithium oxide, a lithium peroxide, a lithium hydroxide, or a lithium carbonate ([0006] and [0021]-[0024], Sun). 
As to claim 16, modified Sun discloses wherein, the discharge product is at least one of Li2O2, LiOH, Li2CO3, or Li2O ([0006] and [0021]-[0024], Sun).  
As to claim 17, modified Sun does not specifically state wherein, an amount of the conductive layer is about 1 part by weight to about 100 parts by weight, with respect to 100 parts by weight of a total weight of the cathode. However, given that the cathode is made of the current collector and the active material layer. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the weight percentages of the two components of the positive electrode through routine .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sun as applied to claim 5 above, and further in view of Tang (CN108172903 see attached EAST translation).
As to claim 7, modified Sun discloses wherein, the positive current collector includes aluminum, nickel, iron, titanium, stainless steel and the like but is not limited thereto. Modified Sun is silent to wherein the electric conductor further comprises lithium. Tang discloses an ion batter (page 2) wherein the cathode current collector can be lithium (page 3). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use a lithium metal plate as the current collector as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sun as applied to claim 1 above, and further in view of Lang (US 2005/0089754).
As to claim 8, modified Sun is silent to wherein the conductive layer has a thickness of about 3 nanometers to about 100 nanometers. Lang discloses an electrochemical cell ([0014]) wherein the thickness of the current collector is 10 nanometers to 150 microns thick ([0059]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use thickness of the current collector as a mere combing prior art elements according to known methods to yield predictable results or a mere simple prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sun as applied to claim 10 above, and further in view of Kumar (US 2009/0317724).
As to claim 18, modified Sun is silent to wherein, the solid electrolyte comprises at least on of a lithium ion conducting glass, a crystalline lithium ion conductive ceramic or a crystalline lithium ion conductive glass-ceramic. Kumar discloses a lithium air cell ([0009]) wherein the solid electrolyte comprises a glass ceramic electrolyte selected from lithium-aluminum-germanium-phosphate ([0011]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to solid electrolyte layer from Kumar within modified Sun as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)).
As to claim 19, modified Sun is silent to wherein, the solid electrolyte comprises at least one of a lithium-aluminum-germanium-phosphate, a lithium-aluminum-titanium-phosphate, or a lithium-aluminum-titanium-silicon-phosphate. Kumar discloses a lithium air cell ([0009]) wherein the solid electrolyte comprises a glass ceramic electrolyte selected from lithium-aluminum-germanium-phosphate ([0011]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to solid electrolyte layer from Kumar within modified Sun as a mere combing prior art elements according to known 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.